Citation Nr: 0815544	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  04-29 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied entitlement to the 
benefit currently sought on appeal.

In September 2007, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  Before the requested development 
was completed, the veteran withdrew his substantive appeal.  


FINDING OF FACT

In September 2007, the Board received written correspondence 
from the veteran indicating his desire to withdraw his appeal 
for service connection for bilateral hearing loss.  The Board 
has not made a decision on the merits in this claim.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran with regard to the issue of entitlement to service 
connection for bilateral hearing loss have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

The Board does not have jurisdiction to review the claim for 
service connection for bilateral hearing loss, and therefore 
it is dismissed.

A review of the record reflects that the veteran expressed 
disagreement with a September 2002 rating decision denying 
service connection for bilateral hearing loss.  The RO issued 
a statement of the case in July 2004 on the issue of 
entitlement to service connection for bilateral hearing loss.  
The veteran perfected an appeal with respect to that issue in 
August 2004.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  In correspondence dated 
September 2007, the veteran withdrew his appeal with respect 
to his claim for service connection for bilateral hearing 
loss.  Therefore, there remain no allegations of error of 
fact or law for appellate consideration as to that issue.  
Accordingly, the claim is dismissed.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


